Case 2:19-cv-02241-BWA-DMD Document 1-9 Filed 03/11/19 Page 1 of 35




                                                           HC 7
Case 2:19-cv-02241-BWA-DMD Document 1-9 Filed 03/11/19 Page 2 of 35
Case 2:19-cv-02241-BWA-DMD Document 1-9 Filed 03/11/19 Page 3 of 35
Case 2:19-cv-02241-BWA-DMD Document 1-9 Filed 03/11/19 Page 4 of 35
Case 2:19-cv-02241-BWA-DMD Document 1-9 Filed 03/11/19 Page 5 of 35
Case 2:19-cv-02241-BWA-DMD Document 1-9 Filed 03/11/19 Page 6 of 35
Case 2:19-cv-02241-BWA-DMD Document 1-9 Filed 03/11/19 Page 7 of 35
Case 2:19-cv-02241-BWA-DMD Document 1-9 Filed 03/11/19 Page 8 of 35
Case 2:19-cv-02241-BWA-DMD Document 1-9 Filed 03/11/19 Page 9 of 35
Case 2:19-cv-02241-BWA-DMD Document 1-9 Filed 03/11/19 Page 10 of 35
Case 2:19-cv-02241-BWA-DMD Document 1-9 Filed 03/11/19 Page 11 of 35
Case 2:19-cv-02241-BWA-DMD Document 1-9 Filed 03/11/19 Page 12 of 35
Case 2:19-cv-02241-BWA-DMD Document 1-9 Filed 03/11/19 Page 13 of 35
Case 2:19-cv-02241-BWA-DMD Document 1-9 Filed 03/11/19 Page 14 of 35
Case 2:19-cv-02241-BWA-DMD Document 1-9 Filed 03/11/19 Page 15 of 35
Case 2:19-cv-02241-BWA-DMD Document 1-9 Filed 03/11/19 Page 16 of 35
Case 2:19-cv-02241-BWA-DMD Document 1-9 Filed 03/11/19 Page 17 of 35
Case 2:19-cv-02241-BWA-DMD Document 1-9 Filed 03/11/19 Page 18 of 35
Case 2:19-cv-02241-BWA-DMD Document 1-9 Filed 03/11/19 Page 19 of 35
Case 2:19-cv-02241-BWA-DMD Document 1-9 Filed 03/11/19 Page 20 of 35
Case 2:19-cv-02241-BWA-DMD Document 1-9 Filed 03/11/19 Page 21 of 35
Case 2:19-cv-02241-BWA-DMD Document 1-9 Filed 03/11/19 Page 22 of 35
Case 2:19-cv-02241-BWA-DMD Document 1-9 Filed 03/11/19 Page 23 of 35
Case 2:19-cv-02241-BWA-DMD Document 1-9 Filed 03/11/19 Page 24 of 35
Case 2:19-cv-02241-BWA-DMD Document 1-9 Filed 03/11/19 Page 25 of 35
Case 2:19-cv-02241-BWA-DMD Document 1-9 Filed 03/11/19 Page 26 of 35
Case 2:19-cv-02241-BWA-DMD Document 1-9 Filed 03/11/19 Page 27 of 35
Case 2:19-cv-02241-BWA-DMD Document 1-9 Filed 03/11/19 Page 28 of 35
            Case 2:19-cv-02241-BWA-DMD Document 1-9 Filed 03/11/19 Page 29 of 35
                   2:13-cv-05566-ILRL-KWR United States of America v. Currency
                                    Ivan L.R. Lemelle, presiding
                                     Karen Wells Roby, referral
                                       Date filed: 08/26/2013
                                   Date terminated: 06/09/2016
                                   Date of last filing: 06/09/2016


                                                  History
Doc.
                   Dates                                               Description
No.
 1 Filed & Entered:         08/26/2013 Complaint
     Docket Text: COMPLAINT against All Defendants (Filed on behalf of USA - Filing Fee not required) filed
     by United States of America. (Attachments: # (1) Civil Cover Sheet, # (2) Summons)Attorney Andre Jude
     Lagarde added to party United States of America(pty:pla).(Lagarde, Andre) Modified on 8/28/2013 (lag, ).
     (Additional attachment(s) added on 8/28/2013: # (3) Proposed Order) (lag, ).
 2 Filed & Entered:         08/27/2013 Initial Case Assignment
     Docket Text: Initial Case Assignment to Judge Ivan L.R. Lemelle and Magistrate Judge Karen Wells Roby.
     (cl, )
 3 Filed & Entered:         09/12/2013 Warrant Issued
     Docket Text: 5 WARRANTS of Arrest issued. (Attachments: # (1) Warrant, # (2) Warrant, # (3) Warrant, #
     (4) Warrant)(lag, )
 5 Filed:                   09/25/2013 Claim
     Entered:               05/16/2014
     Docket Text: CLAIM by Calvin Thibodaux, Jr, Darnay Thibodaux. (lag)
 4 Filed:                   10/22/2013 Warrant Returned
     Entered:               10/23/2013
     Docket Text: WARRANTS Returned Executed as to US Secret Service on 9/16/2013. (lag, ) (Additional
     attachment(s) added on 10/23/2013: # (1) 2012 Kubota Tractor, # (2) $100,641.06 currency, # (3) 2013
     Nissan Altima, # (4) $20,800 currency) (lag, ). Modified on 10/23/2013 (lag, ).
 6 Filed & Entered:         08/11/2014 Motion for Entry of Default
     Terminated:            08/21/2014
     Docket Text: EXPARTE/CONSENT MOTION for Entry of Default as to All Defendant Property (in rem)
     by United States of America. (Attachments: # (1) Exhibit A, # (2) Exhibit B, # (3) Affidavit Declaration, #
     (4) Proposed Order)(Lagarde, Andre)
 7 Filed & Entered:         08/18/2014 Answer to Complaint
     Docket Text: Claimant's ANSWER to [1] Complaint for In Rem Forfeiture by Darnay Thibodaux.Attorney
     Claiborne W. Brown added to party Darnay Thibodaux(pty:clm).(Brown, Claiborne) Modified on 8/19/2014
     (lag).
 8 Filed & Entered:         08/18/2014 Motion for Summary Judgment
     Terminated:            12/08/2014
     Docket Text: MOTION for Summary Judgment of Claimant by Darnay Thibodaux. Motion set for
     9/17/2014 09:00 AM before Judge Ivan L.R. Lemelle. (Attachments: # (1) Memorandum in Support, # (2)
     Statement of Contested/Uncontested Facts, # (3) Notice of Submission, # (4) Exhibit 8-18-14 Affidavit of
     Claimant, # (5) Exhibit 3-27-13 Affidavit of S. Dobronich, # (6) Exhibit 2-14-13 Last Will and Testament of
     S. Dobronich, # (7) Exhibit 3-28-13 POA re: S. Dobronich, # (8) Exhibit 6-25-13 Hearing Transcript)
     (Brown, Claiborne)
           Case 2:19-cv-02241-BWA-DMD Document 1-9 Filed 03/11/19 Page 30 of 35
9    Filed & Entered:        08/19/2014 Motion to Strike
     Terminated:             12/08/2014
     Docket Text: MOTION to Strike [7] Answer to Complaint, [5] Claim , [8] MOTION for Summary
     Judgment of Claimant by Darnay Thibodaux by United States of America. Motion set for 9/3/2014 09:00
     AM before Judge Ivan L.R. Lemelle. (Attachments: # (1) Notice of Submission, # (2) Memorandum in
     Support, # (3) Exhibit A, # (4) Exhibit B, # (5) Exhibit C)(Lagarde, Andre) Modified on 8/26/2014 to create
     relationship to rec. doc. no. 8 (ijg).
10   Filed & Entered:        08/19/2014 Answer to Complaint
     Docket Text: ANSWER to [1] Complaint for In Rem Forfeiture by Calvin Thibodaux, Jr.Attorney Claiborne
     W. Brown added to party Calvin Thibodaux, Jr(pty:clm).(Brown, Claiborne) Modified on 8/20/2014 (lag).
11   Filed & Entered:        08/20/2014 Motion to Amend/Correct
     Terminated:             08/26/2014
     Docket Text: EXPARTE/CONSENT MOTION to Amend/Correct [9] MOTION to Strike [7] Answer to
     Complaint, [5] Claim (to also address Rec. Doc. 8) by United States of America. (Attachments: # (1)
     Proposed Order)(Lagarde, Andre)
12   Filed & Entered:        08/21/2014 Order on Motion for Entry of Default
     Docket Text: ORDER granting [6] Motion for Entry of Default as to the in rem defendants. Signed by Clerk.
     (ijg)
13   Filed & Entered:        08/26/2014 Order on Motion to Amend/Correct
     Docket Text: ORDER granting [11] Motion for Leave to Amend. Signed by Judge Ivan L.R. Lemelle. (ijg)
14 Filed & Entered:       08/27/2014 Response/Memorandum in Opposition to Motion
   Docket Text: RESPONSE/MEMORANDUM in Opposition filed by Calvin Thibodaux, Jr, Darnay
   Thibodaux re [9] MOTION to Strike [7] Answer to Complaint, [5] Claim . (Attachments: # (1) Exhibit
   Report of Evaluation of Sidney Dobronich, # (2) Exhibit Purported Will of S. Dobronich and Supporting
   Docs, # (3) Exhibit Proposed Settlement Documents, # (4) Exhibit Settlement Status Letter)(Brown,
   Claiborne)
15 Filed & Entered:       08/27/2014 Request/Statement of Oral Argument
   Docket Text: Request/Statement of Oral Argument by Calvin Thibodaux, Jr, Darnay Thibodaux regarding
   [9] MOTION to Strike [7] Answer to Complaint, [5] Claim . (Brown, Claiborne)
16 Filed & Entered:      08/27/2014 Motion for Summary Judgment
   Terminated:           12/08/2014
     Docket Text: MOTION for Summary Judgment of Claimant by Calvin Thibodaux, Jr. Motion set for
     9/17/2014 09:00 AM before Judge Ivan L.R. Lemelle. (Attachments: # (1) Notice of Submission)(Brown,
     Claiborne)
17 Filed & Entered:      08/27/2014 Request/Statement of Oral Argument
   Docket Text: Request/Statement of Oral Argument by Calvin Thibodaux, Jr, Darnay Thibodaux regarding
   [8] MOTION for Summary Judgment of Claimant, [16] MOTION for Summary Judgment of Claimant .
   (Brown, Claiborne)
18 Filed & Entered:   08/29/2014 Order
   Docket Text: ORDER Denying [15] [17] Requests for Oral Argument re [9] MOTION to Strike, and [8]
   MOTION for Summary Judgment. Signed by Judge Ivan L.R. Lemelle.(ijg)
19 Filed & Entered:        09/02/2014 Motion for Service by Publication
   Terminated:             09/12/2014
   Docket Text: EXPARTE/CONSENT MOTION for Service by Publication Proof of Publication by United
   States of America. (Attachments: # (1) Exhibit A, # (2) Proposed Order)(Lagarde, Andre)
20 Filed & Entered:       09/09/2014 Response/Memorandum in Opposition to Motion
          Case 2:19-cv-02241-BWA-DMD Document 1-9 Filed 03/11/19 Page 31 of 35
   Docket Text: RESPONSE/MEMORANDUM in Opposition filed by United States of America re [8]
   MOTION for Summary Judgment of Claimant . (Attachments: # (1) Exhibit A, # (2) Statement of
   Contested/Uncontested Facts)(Lagarde, Andre)
21 Filed:               09/12/2014 Order on Motion for Service by Publication
   Entered:             09/15/2014
    Docket Text: ORDER granting [19] Motion for leave to file service affidavit. Signed by Judge Ivan L.R.
    Lemelle on 9/12/2014. (lag)
22 Filed & Entered:      09/15/2014 Reply to Response to Motion
   Docket Text: DEFICIENT: REPLY to Response to Motion filed by Calvin Thibodaux, Jr, Darnay Thibodaux
   re [8] MOTION for Summary Judgment of Claimant, [16] MOTION for Summary Judgment of Claimant .
   (Attachments: # (1) Exhibit Testimony of S. Dobronich)(Brown, Claiborne) Modified on 9/16/2014 (lag).
23 Filed & Entered:      09/16/2014 Motion for Leave to File Document
   Terminated:           10/07/2014
   Docket Text: EXPARTE/CONSENT MOTION for Leave to File by United States of America.
   (Attachments: # (1) Proposed Pleading Surreply, # (2) Exhibit A, # (3) Proposed Order)(Lagarde, Andre)
24 Filed & Entered:      09/16/2014 Motion for Leave to File Document
   Terminated:           10/07/2014
   Docket Text: EXPARTE/CONSENT MOTION for Leave to File Reply by Calvin Thibodaux, Jr, Darnay
   Thibodaux. (Attachments: # (1) Proposed Pleading Reply Memorandum, # (2) Exhibit Testimony of S.
   Dobronich, # (3) Proposed Order)(Brown, Claiborne) Modified on 9/17/2014 (lag).
25 Filed:                10/07/2014 Order on Motion for Leave to File
   Entered:              10/08/2014
    Docket Text: ORDER granting [23] Motion for Leave to File Surreply Brief. Signed by Judge Ivan L.R.
    Lemelle. (ijg)
26 Filed:                 10/07/2014 Supplemental Memorandum
   Entered:               10/08/2014
   Docket Text: Surreply filed by United States of America in response to [8] MOTION for Summary
   Judgment of Claimant. (Attachments: # (1) Exhibit)(ijg)
27 Filed:              10/07/2014 Order on Motion for Leave to File
   Entered:            10/08/2014
   Docket Text: ORDER granting [24] Motion for Leave to File Reply Brief. Signed by Judge Ivan L.R.
   Lemelle. (ijg)
28 Filed:              10/07/2014 Reply to Response to Motion
   Entered:            10/08/2014
   Docket Text: REPLY to Response to Motion filed by Calvin Thibodaux, Jr., Darnay Thibodaux re [8]
   MOTION for Summary Judgment. (Attachments: # (1) Exhibit)(ijg)
29 Filed & Entered:       12/08/2014 Order on Motion for Summary Judgment
   Docket Text: ORDER AND REASONS granting in part and denying in part [9] Motion to Strike Claim and
   Answer to Complaint; denying [8] [16] Motions for Summary Judgment. Signed by Judge Ivan L.R.
   Lemelle on 12/4/2014. (ijg)
30 Filed & Entered:       12/12/2014 Motion for Extension of Time to File Response/Reply
   Terminated:            12/15/2014
   Docket Text: EXPARTE/CONSENT MOTION for Extension of Time to File Response/Reply as to [29]
   Order on Motion for Summary Judgment, Order on Motion to Strike, Notice of Court to Enter Summary
   Judgment, sua sponte, in Favor of Plaintiff by Calvin Thibodaux, Jr, Darnay Thibodaux. (Attachments: #
   (1) Proposed Order, # (2) Exhibit, # (3) Exhibit)(Brown, Claiborne)
31 Filed & Entered:       12/15/2014 Order on Motion for Extension of Time to File Response/Reply
         Case 2:19-cv-02241-BWA-DMD Document 1-9 Filed 03/11/19 Page 32 of 35
   Docket Text: ORDER granting [30] Motion for Extension of Time to File Response as set forth in
   document. Signed by Judge Ivan L.R. Lemelle on 12/12/2014. (ijg)
32 Filed & Entered:     12/29/2014 Motion for Extension of Time to File Response/Reply
   Terminated:          01/05/2015
   Docket Text: EXPARTE/CONSENT MOTION for Extension of Time to File Response/Reply to Notice of
   Sua Sponte Granting of Summary Judgment by Calvin Thibodaux, Jr, Darnay Thibodaux. (Attachments: #
   (1) Proposed Order)(Brown, Claiborne)
33 Filed & Entered:     01/05/2015 Order on Motion for Extension of Time to File Response/Reply
   Docket Text: ORDER granting [32] Motion for Extension of Time to File Response as set forth in
   document. Signed by Judge Ivan L.R. Lemelle on 1/2/2015. (ijg)
34 Filed & Entered:       01/05/2015 Response to Motion
   Docket Text: RESPONSE to Motion filed by Calvin Thibodaux, Jr, Darnay Thibodaux re [8] MOTION for
   Summary Judgment of Claimant, [16] MOTION for Summary Judgment of Claimant Response to Court
   Notice of Sua Sponte Summary Judgment. (Attachments: # (1) Appendix Exhibit Index, # (2) Exhibit
   Exhibits T1-2, # (3) Exhibit Exhibits T3-10, # (4) Exhibit Exhibits T11-15, # (5) Exhibit Exhibits T16-20)
   (Brown, Claiborne) (Additional attachment(s) added on 1/16/2015: # (6) Exhibit T-21) (ijg).
35 Filed & Entered:       01/13/2015 Supplemental Memorandum
   Docket Text: DEFICIENT: Supplemental Memorandum filed by Calvin Thibodaux, Jr, Darnay Thibodaux,
   in Support of [11] MOTION to Amend/Correct [9] MOTION to Strike [7] Answer to Complaint, [5] Claim
   (to also address Rec. Doc. 8), [16] MOTION for Summary Judgment of Claimant Response to Court Notice
   of Sua Sponte Summary Judgment. (Attachments: # (1) Exhibit Exhibit T-21)(Brown, Claiborne) Modified
   on 1/14/2015 (lag).
36 Filed & Entered:       01/15/2015 Motion for Leave to File Document
   Terminated:            01/16/2015
   Docket Text: EXPARTE/CONSENT MOTION for Leave to File Supplement to Response of Claimants to
   Notice of Court to Enter Summary Judgment in Favor of Plaintiff, Sua Sponte, by Calvin Thibodaux, Jr,
   Darnay Thibodaux. (Attachments: # (1) Proposed Order, # (2) Exhibit T-21)(Brown, Claiborne)
37 Filed & Entered:       01/16/2015 Order on Motion for Leave to File
   Docket Text: ORDER granting [36] Motion for Leave to File Supplement to Response of Claimants to
   Notice of Court to Enter Summary Judgment in favor of plaintiff, sua sponte. Signed by Judge Ivan L.R.
   Lemelle. (ijg) Modified on 1/28/2015 to correct typo (ijg).
41 Filed:                 01/16/2015 Response/Reply
   Entered:               01/28/2015
   Docket Text: Supplemental Response by Calvin Thibodaux, Jr, Darnay Thibodaux re Court's [29] Order on
   Motion for Summary Judgment, Motion to Strike. (Attachments: # (1) Exhibit T21)(ijg)
38 Filed & Entered:       01/25/2015 Motion for Leave to File Document
   Terminated:            01/27/2015
    Docket Text: EXPARTE/CONSENT MOTION for Leave to File 2nd Supplemental Response to Notice of
    Court of Entry of Summary Judgment, Sua Sponte by Calvin Thibodaux, Jr, Darnay Thibodaux.
    (Attachments: # (1) Proposed Order, # (2) Supplement 2nd Supplemental Response to Notice of Sua Sponte
    Entry of Summary Judgment, # (3) Appendix Exhibit Index, # (4) Exhibit Exhibits T22-26, # (5) Exhibit
    Exhibits T27-32, # (6) Exhibit Exhibits T33-41)(Brown, Claiborne)
39 Filed:              01/27/2015 Order on Motion for Leave to File
   Entered:            01/28/2015
   Docket Text: ORDER granting [38] Motion for Leave to File Second Supplemental Response and
   Incorporated Memorandum in Support. Signed by Judge Ivan L.R. Lemelle. (ijg)
40 Filed:              01/27/2015 Response/Reply
   Entered:            01/28/2015
          Case 2:19-cv-02241-BWA-DMD Document 1-9 Filed 03/11/19 Page 33 of 35
    Docket Text: Second Supplemental Response by Calvin Thibodaux, Jr, Darnay Thibodaux to [29] the
    Courts' Order re Motion for Summary Judgment, Motion to Strike. (Attachments: # (1) Exhibit Index, # (2)
    Exhibits T22-26, # (3) Exhibits T27-32, # (4) Exhibits T33-41)(ijg)
42 Filed & Entered:       02/02/2015 Notice of Appeal
   Terminated:            04/23/2015
   Docket Text: NOTICE OF APPEAL by Calvin Thibodaux, Jr, Darnay Thibodaux re [29] Order. (Filing fee $
   505, receipt number 053L-4736156.) (Brown, Claiborne) Modified on 2/3/2015 (lag).
43 Filed & Entered:       02/04/2015 Motion for Leave to File Document
   Terminated:            02/05/2015
   Docket Text: EXPARTE/CONSENT MOTION for Leave to File Reply to Responses (Rec. Docs. 34, 40, and
   41) by United States of America. (Attachments: # (1) Proposed Order, # (2) Proposed Pleading, # (3)
   Exhibit A (to proposed pleading))(Lagarde, Andre)
44 Filed:                 02/05/2015 Order on Motion for Leave to File
   Entered:               02/06/2015
   Docket Text: ORDER granting [43] Motion for Leave to File Response. Signed by Judge Ivan L.R. Lemelle.
   (ijg)
45 Filed:                 02/05/2015 Response/Reply
   Entered:               02/06/2015
   Docket Text: Response by United States of America to Claimants' Response, Supplemental Response, and
   Second Supplemental Response [34] [40] [41] to the Court's [29] Notice of Intention to Enter Summary
   Judgment in favor of the United States. (Attachments: # (1) Exhibit A)(ijg)
46 Filed & Entered:       02/12/2015 Motion for Leave to File Document
   Terminated:            02/19/2015
   Docket Text: EXPARTE/CONSENT MOTION for Leave to File 3rd Supplemental Response to Notice of
   Intent to Enter Summary Judgment in Favor of Plaintiff, Sua Sponte by Calvin Thibodaux, Jr, Darnay
   Thibodaux. (Attachments: # (1) Proposed Order, # (2) Memorandum in Support 3d Supplemental Response,
   # (3) Exhibit Exhibits T42-43)(Brown, Claiborne)
47 Filed & Entered:       02/19/2015 Order on Motion for Leave to File
   Docket Text: ORDER denying [46] Motion for Leave to File Second Supplemental Response. Signed by
   Judge Ivan L.R. Lemelle on 2/13/2015. (ijg)
48 Filed:               04/23/2015 USCA Order
   Entered:             04/30/2015
   Docket Text: ORDER of USCA as to [42] Notice of Appeal, that appeal is dismissed. USCA Judge Name:
   CLEMENT, PRADO, ELROD (lag)
49 Filed & Entered:      06/23/2015 Motion to Withdraw as Attorney
   Terminated:           06/23/2015
   Docket Text: ***Filed in Error*** - EXPARTE/CONSENT MOTION to Withdraw Claiborne W. Brown as
   Attorney by Calvin Thibodaux, Jr, Darnay Thibodaux. (Attachments: # (1) Proposed Order)(Brown,
   Claiborne) Modified on 6/23/2015 (ijg).
50 Filed & Entered:      06/23/2015 Motion to Withdraw as Attorney
   Terminated:           06/24/2015
   Docket Text: EXPARTE/CONSENT MOTION to Withdraw Claiborne W. Brown as Attorney by Calvin
   Thibodaux, Jr, Darnay Thibodaux. (Attachments: # (1) Proposed Order, # (2) Exhibit Withdrawal Letter to
   Clients (w/last known addresses))(Brown, Claiborne)
51 Filed & Entered:      06/23/2015 Correction of Docket Entry by Clerk
    Docket Text: Correction of Docket Entry by Clerk re [49] MOTION to Withdraw Claiborne W. Brown as
    Attorney . Motion re-filed as record document number 50. This motion has been terminated. (ijg)
          Case 2:19-cv-02241-BWA-DMD Document 1-9 Filed 03/11/19 Page 34 of 35
52 Filed:              06/24/2015 Order on Motion to Withdraw as Attorney
   Entered:            06/25/2015
     Docket Text: ORDER granting [50] Motion to Withdraw as Attorney. Claiborne W. Brown is withdrawn as
     counsel of record for the claimants. Signed by Judge Ivan L.R. Lemelle. (ijg)
53   Filed & Entered:        03/10/2016 Order
     Docket Text: NOTICE: Scheduling Conference set for 4/7/2016 11:00 AM before case manager by
     telephone. By Clerk.(ijg)
54   Filed & Entered:        04/07/2016 Scheduling Order
     Docket Text: SCHEDULING ORDER: Final Pretrial Conference set for 10/13/2016 10:00 AM before Judge
     Ivan L.R. Lemelle. Bench Trial set for 11/7/2016 09:00 AM before Judge Ivan L.R. Lemelle. All discovery
     must be completed by 9/13/2016. Signed by Judge Ivan L.R. Lemelle. (Attachments: # (1) Pretrial Notice
     Form)(ijg)
55   Filed & Entered:        04/14/2016 Order
     Docket Text: ORDER : Settlement Conference set for 9/29/2016 02:00 PM before Magistrate Judge Karen
     Wells Roby. Signed by Magistrate Judge Karen Wells Roby.(cml)
56   Filed & Entered:        05/04/2016 Motion for Summary Judgment
     Terminated:             06/09/2016
     Docket Text: MOTION for Summary Judgment by United States of America. Motion(s) will be submitted
     on 5/25/2016. (Attachments: # (1) Memorandum in Support, # (2) Statement of Contested/Uncontested
     Facts, # (3) Notice of Submission)(Lagarde, Andre)
58 Filed & Entered:       05/17/2016 Motion to Enroll as Counsel of Record
   Terminated:            05/18/2016
   Docket Text: EXPARTE/CONSENT MOTION to Enroll as Counsel of Record and Proposed Pleadings and
   Exhibits by Calvin Thibodaux, Jr, Darnay Thibodaux. (Attachments: # (1) Proposed Order, # (2) Proposed
   Pleading, # (3) Proposed Order, # (4) Proposed Pleading, # (5) Exhibit A, # (6) Exhibit B, # (7) Exhibit C, #
   (8) Exhibit)(Brown, Claiborne) Modified descriptions of attachments only on 5/18/2016 (ijg).
59 Filed & Entered:       05/18/2016 Order on Motion to Enroll as Counsel of Record
     Docket Text: ORDER granting [58] Motion to Re-Enroll as Counsel of Record as set forth in document.
     Further Ordered that claimant has until 12:00 p.m. on 5/19/2016 to file any opposition to plaintiff's motion
     for summary judgment. Signed by Judge Ivan L.R. Lemelle. (ijg)
60 Filed & Entered:       05/19/2016 Response/Memorandum in Opposition to Motion
   Docket Text: DEFICIENT RESPONSE/MEMORANDUM in Opposition filed by Calvin Thibodaux, Jr,
   Darnay Thibodaux re [56] MOTION for Summary Judgment . (Attachments: # (1) Exhibit OppSJ Ex. A:
   3/24/15 Judgment in Succession Proceedings, # (2) Exhibit OppSJ Ex. B: La. S.Ct. Writ Appliction of D.
   Thibodaux, pt.1, # (3) Exhibit OppSJ Ex. B.: La. S.Ct. Writ Application of D. Thibodaux, pt.2)(Brown,
   Claiborne) Modified on 5/20/2016 (ijg).
61 Filed & Entered:      05/23/2016 Response/Memorandum in Opposition to Motion
   Docket Text: RESPONSE/MEMORANDUM in Opposition filed by Calvin Thibodaux, Jr, Darnay
   Thibodaux re [56] MOTION for Summary Judgment . (Attachments: # (1) Statement of
   Contested/Uncontested Facts Rebuttal of Statement of Uncontested Material Facts, # (2) Exhibit OppSJ Ex
   A: 3/24/15 Judgment in Successions Proceedings, # (3) Exhibit OppSJ Ex B-1: La. S.Ct. Writ App. of D.
   Thibodaux, # (4) Exhibit OppSJ Ex B-2: 1st Cir. C.A. Writ App Brf of D. Thibodaux, # (5) Exhibit OppSJ
   Ex B-3: 1CirCA Writ App Ex. Rec. pp 1-50, # (6) Exhibit OppSJ Ex B-4: 1CirCA Writ App Ex Rec pp. 51-
   112, # (7) Exhibit OppSJ Ex B-5: 1CirCA Writ App Ex Rec pp. 113-162, # (8) Exhibit OppSJ Ex B-6:
   1CirCA Writ App Ex Rec pp. 163-191, # (9) Exhibit OppSJ Ex B-7: 1CirCA Writ App Ex Rec pp.192-243,
   # (10) Exhibit OppSJ Ex B-8: 1CirCA Writ App Ex Rec pp. 244-285, # (11) Exhibit OppSJ Ex B-9: 1CirCA
   Writ App Ex Rec pp. 286-330, # (12) Exhibit OppSJ Ex B-10: 1CirCA Writ App Ex Rec pp. 331-368)
   (Brown, Claiborne)
          Case 2:19-cv-02241-BWA-DMD Document 1-9 Filed 03/11/19 Page 35 of 35
62 Filed & Entered:       05/23/2016 Motion to Dismiss
   Terminated:            05/24/2016
   Docket Text: DEFICIENT EXPARTE/CONSENT MOTION to Dismiss Voluntary per FRCP Rule 41(b) by
   Calvin Thibodaux, Jr, Darnay Thibodaux. (Attachments: # (1) Memorandum in Support, # (2) Proposed
   Order, # (3) Exhibit MVD Ex A: Guilty Pleas in Criminal Matter, # (4) Exhibit MVD Ex B: 6/15/15
   Judgment in Civil Revocation Action, # (5) Exhibit MVD Ex C: Exhibits and Arguments, Civil Revocation
   Action, # (6) Exhibit MVD Ex D: Restitution Mot in Criminal Matter)(Brown, Claiborne) Modified on
   5/24/2016 (ijg).
63 Filed & Entered:       05/27/2016 Motion to Dismiss
   Terminated:            06/03/2016
   Docket Text: EXPARTE/CONSENT MOTION to Dismiss Voluntary per FRCP Rule 41(b) by Calvin
   Thibodaux, Jr, Darnay Thibodaux. (Attachments: # (1) Proposed Order, # (2) Memorandum in Support, #
   (3) Exhibit MVD Ex. A: Crim. Matter Pleadings Rel: PGs, # (4) Exhibit MVD Ex. B: 6/15/15 Judgm in Civ
   Rev. Actn, # (5) Exhibit MVD Ex. C: Exhibs. and Argument in Civ. Rev. Act., # (6) Exhibit MVD Ex. D:
   Rest. Mot. in Crim. Matter)(Brown, Claiborne)
65 Filed:                 06/03/2016 Order on Motion to Dismiss
   Entered:               06/10/2016
    Docket Text: ORDER granting [63] Motion for Voluntary Dismissal. Signed by Judge Ivan L.R. Lemelle.
    (ijg)
66 Filed:                 06/09/2016 Judgment
   Entered:               06/10/2016
   Docket Text: JUDGMENT: Considering the [65] Order Granting Claimants' Motion for Voluntary
   Dismissal, Ordered that there be judgment entered in favor of United States of America. Signed by Judge
   Ivan L.R. Lemelle.(ijg)(NEF: MJ Roby)

                                         PACER Service Center
                                             Transaction Receipt
                                               03/05/2019 10:45:46
                        PACER                              Client
                                    cwbrownlaw:3546527:0               25594
                        Login:                             Code:
                                                           Search      2:13-cv-05566-
                        Description: History/Documents
                                                           Criteria:   ILRL-KWR
                        Billable
                                    6                      Cost:       0.60
                        Pages:
